Case 4:19-cv-00106-DN-PK Document 5-3 Filed 12/24/19 Page 1 of 2




               EXHIBIT 3
          Case 4:19-cv-00106-DN-PK Document 5-3 Filed 12/24/19 Page 2 of 2



Signature Requirements for a Statewide Referendum

A referendum petition must obtain at least 115,869 signatures from registered voters in Utah.
Additionally, the referendum must meet the signature thresholds listed below in at least 15 out of 29
counties:

County                        Required # of Signatures
Beaver                        244
Box Elder                     2,083
Cache                         4,560
Carbon                        796
Daggett                       47
Davis                         13,589
Duchesne                      693
Emery                         421
Garﬁeld                       219
Grand                         419
Iron                          1,755
Juab                          477
Kane                          323
Millard                       470
Morgan                        512
Piute                         74
Rich                          108
Salt Lake                     43,211
San Juan                      583
Sanpete                       951
Sevier                        797
Summit                        2,063
Tooele                        2,538
Uintah                        1,156
Utah                          21,608
Wasatch                       1,275
Washington                    6,359
Wayne                         132
Weber                         8,404
